Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 1 of 9




         EXHIBIT 11
             Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 2 of 9


       MEMORAN DUM                              DEPARTMENT OF HEALTH AND HUMAN SERVICES
                                                                   PUBLIC HEALTH SERVICE

                        .......
                                                           FOOD AND DRUG ADMINISTRATION
                                               CENTER FOR DRUG EVALUATION ~N'D RESEARCH
                              .•. .

       DATE:             September 28, 2000

       FROM:

       SUBJECT:         ------Me mo
                                                               JS/                             SEP 2s
                                                                                                            ¾
       TO:               NOA 2 ~ MIFEPREX (mifepristooe) Population Council

      This memo documeou the approval action concerning the Population Council's NDA for mifepristooe for
      lhe medical termination of intrauterine pregnancy through 49 days• pregnancy. The application was
      initially submined to the Food and Drug Administration (FDA) on March 14, 1996. The Reproductive
      Health Drugs Advisory Com.mince met on July 19, 1996 and voted that benefits exceeded risk for this
      drug product wilh 6-yes, 0-no, and 2 abstentions. AIJ. approvable action lener was issued September 18,
      1996 citing deficiencies in areas of Clinical (distribution system), Cbemisrry/Manufacruring and
      Controls, Biopbarmaceutics. and Labeling. A complete response was received August 18, 1999. The
      last action by lhe Office was on February 18, 2000. That approvable action letter listed application
      deficiencies consisting of Chemistry/Manufacturing and Controls, Labeling, and the Distribution System
      issues. The Population Council submined a complete response on March 30, 2000. After a brief
      summary of effectiveness and safety, this memo addresses !hose outstanding issues listed in the last
      action letter, Phase 4 commitments, and other issues.

      Summary of Effectiveness and Safety
      Effectiveness and safety data were derived from one U.S. clinical trial and two French trials .
      Effectiveness was defined as the complete expulsion of producu of conception without the need for
      surgical intervention.                             ·                                        -~

      The U.S . trial consisted of 859 women providing safety data and 827 women providing effectiveness data
      for gestations of 49 days or less, dated from the last menstrual period. Demographic data showed racial
      composition of the U.S. trial was similar to the overall U.S. general population. Medical abonion was
      complete in 92. l % of 827 subjects. Surgical intervention was performed in 7 .9% of subjects: 1.6% bad
      medically indicated interventions (1.2% for heavy bleeding), 4.7% bad incomplete abonions, 1.0% bad
      ongoing pregnancies, and 0.6% bad intervention at the patient's request. One of the 859 patienu
      received a blood transfusion.

      The two French trials enrolled a total of 1,681 women providing effectiveness outcomes and 1,800
       women providing safety information. Medical abonion was complete in 95.S% of the 1681 subjects.
       Surgical intervention was performed in 4.5% of subjects: 0.3% for bleeding, 2.9% for incomplete
       abonions, and H~ for ongoing pregnancies. Of the 1,800 women, 2 patients received blood
     . transfusions.       -                                           ·

      The Advisocy Committee reviewed the French data in 1996 and voted 6-yes and 2-no for data supporting
      efficacy, 7-yes and I-abstention for data supponing safety. As stated above, the overall vocc for benefits
      exceeding risk was 6-yes, 0-no, and 2-abstentions. During the second review cycle in 1999, the
      committee received a copy of the U.S. srudy repon, as they requested, to provide FDA with comme.nu.
      None were received. The U.S. trial data confirms the effectiveness and safety of the product.




                                            APPEARS THIS WAY
                                                 ON ORIGINAL

MIF 001745                                                                                                 FDA 0223
          Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 3 of 9


      Chemistry/Manufacturing
      In May, 2000 the Population Council informed the Division of Reproductive and Urologic Drug Products
      that the bullrdrtJi_substaoce mater had changed maoufacruriog processes lasl summer. New analytic,
      physical, and slaJulity data were received and review~ ~ found to be adequate lO ensure the quality of
                      ... .
      the drug maoufacnuing was preserved .
                       -
      An inspccuoa ·of ttie bulk drug subslaDCC maker was performed on July 24-28, 2000.       Dcficieocics were
     cited and the maau~acrunr corrected these. These corrections were found acceptable.

     Because the drug is being distributed directly lO qualified physicians, there is rniairoal chaoce _for drug
     name confusion and I agree with the name, Mifcprcx.

     Labelio&
     Labeli.og is important to educate prescribers and patielllS about the safe and effective use of the drug and
     to inform health profcssioaals about adverse cvcot risks. The 1996 Advisory Committee strongly
     supponed education of users of mifcpristooc. By coupling professional labeling with other educational
     interventions such as the Medication Guide, Patient Agreement, and Prescriber's Agreement, along with
     having physician qualification requirements of abilities lO date pregoaocies accurately and diagnose
     ectopic prcgancics (and other requiremelllS), goals of safe and appropriate use may be achieved. The
     drug's labeling is now pan of a total risk management program that will be summariud below. The
     professional labeling, Medication Guide, Patient Agreement, and Prescriber's Agreement will together
     constirute the approved product labeling to ensure any future generic drug manufacturers will have the
     same risk management program.

     The labeling for mifepristone has been revised lO provide information about how to rcpon adverse
     events . FDA and the Population Council agree tlw a black box will hiplight special items related to the
     drug. ln addition, FDA bas determined that a Mediation Guide for this drug will help ellSW'C dispensers
     provide impon.ant information to patients to enhance compliance with the regimen for safety and efficacy.
     Furthermore, a patient agreement fosters ar;tivc patient education and participation in this regimen. The
     Population Couocil will provide these educational materials (the professional labeling, the Medication
     Guide, lhc patient agreement form, and lhe Prescriber's Agreement fonn). The professional labeling,
     Medication Guide, Patient Agreement, and Prescriber's Agreement mwt be read, understood, and
     aues1cd 10 by physicians who meet prescribing qualifications (discwsed below).

              Black Box
     21 CFR 201.57(e) permits FDA to require a black box warning for special problems, panicularly those
     that may lead to death or serious injury. The Populatioo Council agreed in its July 5, 2000 submission 10
     a black box warning. It was agreed th.at the box would contain the following:

                     "If Mifcprex results in incomplete abonion, surgical intervention may be necessary.
                     Prcscribers should determioe in advance whether they will provide such care
                     themselves or through other providers. Prcscribers should also give patients clear
                  __ instructions of whom to call and what to do in the event of an emergency following
                     ~inistration of Mifeprex.

                      Prcscribers should make sure the patients receive and have an oppommity to discuss the
                      Medication Guide and Patient Agreement."

              Misoprostol Administration
     The approvable letter issued by FDA on 2/18/2000 agreed lO the Population Council's statement that
     women could have the option of taking misoprostol on Day 3 either at home or at the prescriber's office.
     However. data provided by the Population Council supporting home we was re-reviewed and found not
     to provide substantial evidence for safety and efficacy. The data were anecdotal off-label experience with


                                                                                                                   2




MIF 001746                                                                                                  FDA 0224
               Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 4 of 9


           a vaginal misoprostol regimen. ID observational study about home use iJl Guadeloupe, and a U.S. clinical
           stUdy of home use of a different regimen with different drug doses. The only srudy that commcmcd on
(          whether home uic. led to comet use was the Guadeloupe study rcportiDg that 4 ~ of patients who took
           misoprostol al h ~ did it incorrectly. Returning to the health ~ provider on Day 3 for misoprostol, as
           in the U.S. cliniul lml, assures that the misoprostol is correctly administered. This requiremem has the
           additional advanflie of contact between the patient and bcalth care provider to provide ongoing care and
           to reinforce~ DC!ed to retum oo Day 14 to confirm that expulsion has occurred.

          Early in drug development, a mandatory observation period of 3-4 boun was instituted in clinical trials
          worldwide when a prostaglandin analogue, sulprostooe, was used with mifepristone and felt to have some
          cardiovascular risk. This drug is DO longer being used with mifepristooe and is DOl a marketed drug in
          the U.S.;.therefore, the rationale for ID observation period is moot. There is no more likelihood of an
          adverse event occurring in the few hours after misoprostol administration than during the CDlire srudy
          period.

          Therefore, as a consequence of this re-evaluation, the labeling curreolly reads that the patient returns on
          Day 3 for misoprostol and is givcii instructions about adverse events and whom to comact for questions
          and emergencies.

                   Access to Health Cue and Emergency Services
          FDA agreed with the Population Council that access to health cue and emergency services is critical for
          the safe and effective use of the drug. The clinical trials ensured access to services. The labeling bas a
          black box highlighting the possible need for surgial intervention and either the provision of access to
          these services by the prescriber or through referral. The labeling has a contraindication if there is no
          access to· medical facilities for emergency services. The Patiem Agrccmen1 emphasizes the need to mow         :-
          what to do in the case of an emergeocy.

                    Patient Agreemcm Form
          Patients should be informed about the indication of the drug and bow it is given. They must understand
          the· type of regimen they are about to commit to and its risks and benefits. The signed agreement fonn
          will be given to the patient for her reference and another kept in the medical record. The Population
          Council has commined to auditing prcscribcrs to asc:enain whether they have oblaiDcd signed copies of
          the Patient Agreement forms.

                    Biophannaceutics
           This review cycle, the clinical biopharmaceutical reviewers evalualcd new data in the published literature
           regarding the metabolism of mifepristonc by the P4SO 3A4 system. Mifepristone is a subsuate and this
           may inhibit drug metabolism of ccnain drugs and induce metabolism of others. This information was
           placed in the professional labeling and. patiems are instructed in the Medication Guide that use of other
         · drugs may interfere with actions of mifepristone and misoprostol.

                   Pharmacology-Toxicology
          Current literature on the effects of human fetal exposure to mifepristone and mi.soprostol or mifepristone
          alone was re~i~cd to ensure risk information was curren.t . Many of the case reports of malformation
          concern the unsuccessful use of misoprostol for abortion, resulting in limb, facial, cranial, aDd other
          abnormalities. M~ repons were retrospective in nature, subject to reporting and recall bias.
          Nevertheless, lhe risk of maJfomwion is very important 10 address. This drug's indica1ion is for
          pregnancy termination. The labeling, Medication Guide, process of obtaining patiem agreement on
          medi~ abortion, and the commitment of the physicians through their signed Prescriber's Agreemcn1 are
          all meant to ensure women are completely informed about the process and make a commitment to follow
          through.




                                                 APPEARS THIS WAY                                                   3
                                                     ON ORIGINAL

    MIF 001747                                                                                                 FDA 0225
         Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 5 of 9


     The labeling for Mifeprex states that it is used with misoprostOI for term.uwioo of pregnancy of 49 days
     or less. Human.data on mifepristone and misoprostol used in this timefnme is available. Safety Update
     Repon 13 subnutled on March 31, 2000 comains Exelgyn Laboratories Periodic Safety Update Repon 19
     for the period of~mber 1, 1998 to November 30, 1999. It lists 38 on-going pregnancies with
     mtfepristooe plU6,JIU50Prostol. The Lancet published a leuer in July 1998 from Exelgyn in which they
     mention wt tbefjiad reviewed 71 cases of cootinuing pregnancies after failed early termination of
     pregnancy otcurring from 1987 to 1998 and found no reported cases of malformation associated with use
     of mifepristone and misoprostol. There was one repon of sircnomeli.a and cleft palate in a patiem who
     bad a therapeutic termination al week 7 gestation associated with mifepristone use alone. On July 6,
     1999 the European Summary of Product Characteristics comains a statemem for mifepristooe that in
     humans, the reported cases do not allow a causality a.ssessmem for mifepristonc alone or used with a
     prostagl~. On August 21, 2000 the sponsor provided Exelgyn's 12/1/99 to S/31/00 Periodic Safety
     Update on pregnancy outcomes following early pregnancy exposure. The current labeling has these new
     data on 82 pregnancies exposed to mifepristone only (40) and mifepristone used with misoprostol (42).
     FDA agrees that no conclusion can be made from the data al this time. Information on the possibility of
     a risk of malformation, including the above information as well as the: anecdotal reports, is nevenbeless
     included in the professional labeling, Medication Guide, and Patient Ap-eemcm. The Population Council
     has committed to continuing ongoing surveillance of human malformation risk.

                Medication Guide
     This product will be approved with a Medication Guide which dispensers must provide with the drug. It
     is imponant for patients to be fully infonned about the drug, as weU as the need for follow up, especially
     on Day 14 to confirm expulsion. A Medication Guide was determined to be necessary to patients' safe
     and effective use of the drug. The drug product is imponant to the health of women and the Medication
     Guide will encourage patient adherence to directions for use. Patient adherence to directions for use and    ,•
     visits is critical to the drug's effectiveness and safety.

     Distribution System

     Since 1996, FDA and the Population Council have agreed, as publicly du.cussed with the Reproductive
     Drug Products Advisory Commiaec, that once approved, the drug will be distributed direclly to
     physicians. It will not be available from pharmacies. There were also discussions about the qualifications
     of the physicians receiving mifepristooe for dispensing. The Committee also stated it was imponant that
     women have access to medical abortion as this new therapeutic option may offer women avoidance of a
     surgical procedure.

     In January 2000, the Population Council provided its initial plan for drug distribution. This plan was
     resubmitted in its complete response of March 30, 2000. This plan bad acceptably addressed the issue of
     physical security of.the drug. Tbc distribution system plan swcd specific requirements imposed on and
     by distribu1ors of the drug, including procedures for storage, dosage tracking, damaged product returns,
     and other maners. Sec Subpan H of this memo for more details. Other aspects of the distribution
     system arc addressed below.

               Phy~ician .Qualifications
     Physician qualifications were disc:usscd within CDER, the Agency, and with the Population Council.
     FDA also ~ussed physician qualifications with a special government employee with expertise in early
     pregnancy. The Population Council proposed that the drug be directly distributed to qualified physicians,
     as opposed to other rypcs of health care professionals (midwives, physician's assisW1l5, nurse
     practitioners, etc.). This reslriction was supported by tbe discussions oftbe 1996 Advisory Committee.
     In fact, the clinical trial data wu derived from the experience of physicians using this drug. Thus,
     physicians remain tbe initial population who will receive this drug for dispensing. This does not preclude
     another type of health care provider. acting under the supervision of a qualified physician, from




                                                                                                              4
                                                      APPEARS THIS W~Y
                                                        ON ORIGINAL
MIF 001748
                                                                                                         FDA 0226
       Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 6 of 9


   dispensing the drug to patients, provided state laws permit this. Should data be provided to amend the
   restriction to pbysicims, FDA-will consider them.

   The types of skilh,_Physicians bad in the U.S. clinical trial were: 1) the ability to use ultrasound and
   clinica1 cxamina~ 10 date pregnancies and diagnose ectopic pregnancies, 2) the ability to perform
   surgical proccdmts, including dilation and curettage, vacuum suction. and/or surgical abortions, for
   bleeding or incompicte abortion. and, 3) they had privileges at medical facilities to provide emergency
   resuscitation, transfusion, bospiwization, etc . Physicians were trained to use the drug per protocol.
   Fourteen of the scveniecn pbysicims in tbe U.S. clinical trial were obstetricians/gynecologists. All
   patients were within one hour of emergency facilities or the facilities of the principle investigator.

  The role o{ ultrasound was carefully considered. ln the clinical trial, ultra.WUDd was performed to ensw-e
  proper data collection on gestational age. ln practice, dating pregnancies occurs through wing other
  clinical methods, as well as through using ultrasound. Ultrasound information can be provided to the
  prescribing physicians to guide treatmer.t, but this information can be obtained through consultation
  referral from an ultrasound provider and does not necessarily need to be obtained by the prescriber
  him/herself. The labeling recommends ultrasound evaluation as needed, leaving it to the medical
  judgement of the physician.

   The Population Council proposed that any physician who could date pregnancies and diagnose ectopic
   pregnancies should be able to rece"ive the drug from the distributor. These two qualifications alone limit
   the number of physicians who will be eligible to receive mifepristonc from the Population Council's
   distributor(s) to those physicians who are very familiar with managing early pregna.ocies. These rwo
   qualifications also arc performance-based standards and do not limit providers of mifepristonc to specific
   medical subspecialtics. Education abow the we of the drug is described above in the Labeling section of           :-
   this memo. Because qualified physicians will be wing this drug. there is no need for special certification
   programs. The current labeling and distribution system states physician need not have skills for handling
   surgical interventions, but could provide referral to services for incomplete abonion and emergency care.
   The Population Council stated thal current medical practice is structured on referral of patients who need
   surgery (for example, women with a spontaneous incomplete abortion or a cardiologist's patient who
   needs by-pass grafts) to a physician possessing the skills to address the problem. Moreover... within the
   U.S . clinical trial, 11 patients out of roughly 850 patients needed surgical intervention to handle
   bleeding. the most imponant w-gent adverse event associated with this drug, and 3 of these patients were
   handled by non-principal investigators such as the emergency room and non-srudy gynecologist. This
   suggests that patients will get the needed surgical intervention by either their physician.or another
   physician wilh the needed skills. Referral to a hospital for emergency services does not mun having
   admitting privileges. but having the ability and the responsibility to direct patients to hospitals, if needed.
   The professional labeling and the Medication Guide highlight that surgery may be needed and patients
   need to know if the provider of mifepristooe will furnish surgical intervemion or if the patient will be
   referred. [f the latter, the treating he.ti.th care provider must give the patient the name, address, and
   phone number of this referred provider. To ensure thal the quality of care is not different for patients
   who are trea1ed by physicians who have the skill for surgical intervention (as in the clinical trials)
   compared to those treated by physicians who must refer patients for surgical intervention, FDA bas
   proposed and_~f>9pulation Council bas agreed 10 structure a Phase 4 monitoring srudy. This
   monitoring study ineorporateS srudy questions of four of Lhe original six Phase 4 commitments. See Phase
 · 4 Commitments       .
                   . for additional information.

  FinaJly. the one hour travel distance restriction in the clinical trial was intended to ensure access by
  patients 10 emergency or be&ltb care services. This concern bas been dealt with through the labeling,
  which makes it clear that if there isn't adequate access to emergency services, the medication is
  contraindicated.                                                                   ·




                                      APPEARS THIS WAY
                                        ON ORIGINAL                                                             5



MIF 001749                                                                                                 FDA 0227
              Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 7 of 9


                    SubpanH
         In the February 18, 2000 approvable letter, FDA stated tba1 rhe evemual approval of lh.is drug would be
         under Subpan H~ (2l CFR 314.500-314.560). This subpan applies to cert&in new drugs that have been
         studied for their li)fety and effectiveness in treating serious or life-threatening il1oesscs and that provide
         meaningful the~utic benefit to patients over existing creatments. FDA bas detcrmi&,c,Q that the
         termination of an~wantcd pregnancy is a serious condition within the scope of Subpan H. The
         meaningful lbcrapentic beoefit over existing surgical abortion is the avoidance of a surgical procedure.
         Subpan H applies when FDA concludes that a drug product shown to be effective can be safely used only
         if distribution or use· is restricted, such as IO certain physicians with special skills or experience . In the
         case of mifcpristone, the Population Couocil proposed and FDA agreed that lh.is drug will be directly
         distributed via an approved plan that ensures the physical security of lhe drug to physicians who meet
         specific (IU:llifications. Under 21 CFR 314.520, distribution of mifcpristone is restricted as described
         below.

         •   Mifepristooc must be provided by or under the supervision of a physician who meets the following
             qualifications:
             • Ability to assess the duration of pregnancy accurately
             • Ability to diagnose ectopic prepancics
             • Ability to provide surgical intervention in cases of incomplete abonion or severe bleeding, or
                 have made plans to provide such care through other qualified physicians, and arc able to assure
                 patient access to medical facilities equipped to provide blood transfusions and resuscita1ion, if
                 necessary
             • Has read and understood the prescribing infornwion of Mifcprex
             • Must provide each patient with a Medication Guide and must fully explain the procedure to each
                 pa1ien1, provide her wilh a copy of the Medication Guide and Patient Agreement, given her an              ,-
                 opponunity to read and discuss both the Medication Guide and the Patient Agreement, obtain
                 her signarure on the Patient Agreement and must sign it as well
             • Must notify the sponsor or its designate in writing as discussed in the Package lnsen under the
                 heading DOSEAGE AND ADMINISTRATION in the event of an on-Joing pregnancy, which is
                 not tenninalcd subsequent to the conclusion of the treatment procedure
             • Must repon any hospitalization, transfusion or other serious events to the sponsor or its
                 design.ate
             • Must record the Mifeprex package serial number in each patieot's record


        •    With respect to the aspects of distribution other than physician qualifications described above,
             distribution of Mifcprex will be in accordance with the system described in the Population Council's
             submission of March 30, 2000, which includes the following:
             • Secure manufacturing, receiving, and holding areas for the drug
             • Secure shipping procedures, including tamper-proof seals
             • Controlled rerums procedures
             • Tracking system ability to trace individual packages to the patient level, while maintaining
                  patient confidemiality
             • Use otiotliQrized distribwon and agents with necessary r:xpenise to handle distribution
                  requirements for the drug
             • Provision of drug through a direct, confidential physician distribution system that ensures only
                  qualified physicians will receive Ille drug for patient dispensing

        The Population Council agreed to approval under Subpart H in their letter of Sepe.ember lS, 2000 .


.
'
                                               APPEARS THIS WAY
                                                    ON ORIGINAL                                                      6



    MIF 001750
                                                                                                                 FDA 0228
        Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 8 of 9


   Phase 4 Commjtments
   In 1996, the Population Couoi:iJ commined to 6 post-marketing studies: 1) to monitor the adequacy of the
   distribution incf ~tialing system; 2) to follow up on the outcome of a representative sample of
   mifepristone ~ women who have surgical abortion because of method failure; 3) to assess the long
   term effectS of ~ .tJPle use of the regimen; 4) to ascertain frequency with which women follow the
   complete trcatmem regimen and the outcome of those who do not; 5) to study the safety and efficxy of
   the regimenui'women under age 18, over age 35, and who smoke; 6) to ascenain the effect of the
   regimen on children born after treatment failure.


   During this review cycle, items I, 2, 4 and 5 were revised and integrated into a monitoring study to
   ensure providers who did not have surgical intervention skills and referred patients for surgery bad
   similar patient outcomes as those patienu under the care of physicians who possessed surgical skills (such
   as those in .the clinical trial). This study specifically addresses adequacy of qualifications (Ill). FDA
   reviewed the protocols from the Population Council submined on September 7, 2000 and provided a
   revised prOlocol on September 13, 2000 in which lhe investigators collect data on safety outcomes (#2),
   return for their follow up visits (114), and include all ages (/IS) and collect smoking statuS (115).
   Commiunen1 112 was defined by the Advisory Committee discussions of 1996 surrounding the question of
   whether certain physician specialties would have higher rates of problems encowuered with medical
   abonion. This study specifically will investigaie the performance of specialties with surgical skills
   compared to those tha1 refer for surgical interventions with respect to incidence of medical abonion
   failures.

   The Population Council agrees to srudy ongoing pregnancies and lheir outcomes through a surveillance,
   reponing, and tracking system (#6). This protocol summary and a summary for the monitoring system
   was received on September 19, 2000 and both were fouod to be adequate.
                                                                                                                -
                                                                                                                ,



   The Population Council asked that Commitment 113 (to assess the long term effectS of multiple u.se of lhe
   regimen) be waived because it would nOl be feasible to identify and enroll sufficient numbers of repeat
   users of the drug, especially given privacy issues. In addition, the pharmacology of mifepristone does
   not suggest any carry over effect after one-time administration. The Agency agrees with this assessment.

  As a note, this cycle the Population Council provided new dala concerning Commitmeru 115 (to srudy the
  safety and efficacy of lhe regimen in women under age 18, <>Yer age 35, and who smoke), from Spitz et
  al. This study had 106 women ages 35 years or older as well as SI subjects under age 20, all of whom
  were 49 days or less since their last menstrual period. 1be data on the older women is informative and
  of meaningful sample size. FDA agrees there is no biological reason to expect menstruating females
  under age 18 to have a different physiological outcome with the regimen. The Sptiz data.actually
  suggests a trend towards increased success of medical abonioa with yqunger patients. However. as these
  age groups were not pan of the NDA indication and the data oo safety and effectiveness were ooly
  reviewed for the indication's age group (18-35 years of age), the trials excluded patients younger than 18
  years old, and the raw data from Sptiz have not bcco submined for review, the labeling stares the safety
  and efficacy in these groups have not been studied. The Population Council will collect outcomes in their
  Phase 4 studies-of women of all ages to funher study this issue. With respect to smokers, the Population
  Council will srudy smokers of various ages 10 collect safety infomialion. In sum, lhe changes in
  posunarketing-commiunerus reflect current posunarketing questions given establishment of final labeling,
  Medication Guide, and distribution system, along with availability of .ddirional clinical data with the
  drug since 1996.

  Tbe postmark.cling audit of signed Patient Agreemenr forms was disc:ussed above.




                                                                                                           7
                                              APPEARS THIS WAY
                                                ON ORIGINAL
MIF 001751                                                                                            FDA 0229
         Case 8:20-cv-01320-TDC Document 62-3 Filed 06/10/20 Page 9 of 9


    Public Comments Cogsidemf
    The Food and Drug Administration received over 1,000 letters or emails from the public about
    mifcpristooc. Mou..comments objected to various restrictions of the drug's distribution. For example,
    many letters oppoioi press rcporu of an alleged FDA public registry of doctors who dispense
    mifcpristooe. Otbv loacn focused on the research uses of mifcpristooe for neurologic and oocologic
    diseases and the c8Jk:em that resaicting distribution after approval would constrain off-label uses. Still
    other letters expl'CS$ed misunderstanding that experimental indications that arc subject to INDs would be
    limi1ed by an approval of mifepristone witb distribution restrictions. These comments were reviewed and
    considered.            ·


    Risk Management Program
    R1slc management for a drug bas the goal of optimizing the use of a product by maximizing its benefits
    and minimizing its risks. Interventions to manage risk include education to physicians, patients, and the
    public, labeiing (including warnings, precautions, contraindications, dosage and administration, and
    Medication Guide), restriction of product use or supply, and packaging changes. This drug is being
    approved under Subpart H (restrictions on distribution) as pan of the risk management program. The
    Population Council and FDA have identified the areas below, among others, that contribute to drug
    safety and effectiveness:

             1.       Proper selection of patients v~ physicians who are qualified to do so by dating pregnancies
                      and diagnosing ectopics,
            2.        Qualified physicians to administer or supervise the administration of the medication
            3.        Compliance with the regimen by physicians and patients through education and monitoring
            4.        Safety and effectiveness infonnation that fully infonns patients and physicians about 1he risks
                      and benefits of the treatment
                                                                                                                        -
                                                                                                                        ,

            S.        Evaluation of physician qualifications through Phase 4 studies bas been discussed in above
                      sections.
            6.        Physical packaging in unit of dosing to ensure proper dose and provision of Medication
                      Guide with each dose
            7.        Active pa1ien1 panicipa1ion in the treatment through the Patient Agreemem and-Medication
                  ·   Guide with an audit of signed Pa1ient Agrcemem to ensure compliance
            8.        Active programs to get physicians to repon adverse events and ongoing pregnancies 10
                      provide aixurate risk information
            9.        Commitmenl 10 review and revise the risk management program for improved public hcaJth

   All components of this risk managemeru program have been discussed above, including the Medication
   Guide, the labeling thal includes the Prescriber's and Patient Agrcemem forms, approval under Subpan
   H, and Phase 4 studies to evaluate risk managemem intervemions and to gather data on risks.

   In summary, all approval issues related to the NOA have been addressed adequately.




                                                         APPEARS THlS WAY
                                                           ON ORIGINAL


                                                                                                                   8




MIF 001752                                                                                                      FDA 0230
